03/30/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0461


                                      DA 21-0461
                                   _________________

STATE OF MONTANA,

              Plaintiff and Appellee,

        v.                                                         ORDER

MELISSA ANN TRAINER,

              Defendant and Appellant.
                                _________________

        On March 30, 2022, Counsel for Appellant filed a motion for extension to respond
to Appellee’s motion to dismiss. The Court notes that the response was due March 22,
2022.
        IT IS ORDERED that Appellant has until April 21, 2022, to file her response to the
motion to dismiss.
        No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 March 30 2022